        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 1 of 23




 1 ROBERT C. SCHUBERT S.B.N. 62684
   WILLEM F. JONCKHEER S.B.N. 178748
 2 NOAH M. SCHUBERT S.B.N. 278696
   KATHRYN Y. MCCAULEY S.B.N. 265803
 3
   SCHUBERT JONCKHEER & KOLBE LLP
 4 Three Embarcadero Center, Suite 1650
   San Francisco, California 94111
 5 Telephone: (415) 788-4220
   Facsimile: (415) 788-0161
 6 rschubert@sjk.law

 7 wjonckheer@sjk.law
   nschubert@sjk.law
 8 kmccauley@sjk.law

 9 CHRISTIAN LEVIS (pro hac vice forthcoming)
   HENRY KUSJANOVIC (pro hac vice forthcoming)
10 AMANDA FIORILLA (pro hac vice forthcoming)

11 LOWEY DANNENBERG, P.C.
   44 South Broadway, Suite 1100
12 White Plains, NY 10601
   Telephone: (914) 997-0500
13 Facsimile: (914) 997-0035
   clevis@lowey.com
14 hkusjanovic@lowey.com

15 afiorilla@lowey.com

16 Attorneys for Plaintiff

17                               UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
19

20    LISHOMWA HENRY, individually and on              Case No.:
      behalf of all others similarly situated,
21
                                 Plaintiff,            CLASS ACTION COMPLAINT AND
22                                                     DEMAND FOR JURY TRIAL
             v.
23
     ZOOM VIDEO COMMUNICATIONS, INC., a
24   Delaware corporation,
25
                                 Defendant.
26

27

28
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
         Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 2 of 23




 1          Plaintiff Lishomwa Henry (“Plaintiff”) complains upon knowledge as to himself and his own

 2 actions and upon information and belief as to all other matters against Defendant Zoom Video

 3 Communications, Inc., (“Zoom” or “Defendant”) as follows:

 4                                  SUMMARY OF ALLEGATIONS

 5          1.     This action arises from Defendant’s lack of adequate data privacy and security

 6 protections and disclosures to its users as part of providing its extremely popular videoconferencing

 7 software. Defendant has shared Plaintiff’s and Class members’ data with the widely popular social

 8 network, Facebook, without adequate disclosure, and has failed to protect its users’ data from theft

 9 by neglecting to adhere to standard data privacy protocols and requirements.

10          2.     As a provider of videoconferencing software, Defendant has greatly benefitted from

11 the recent pandemic that has forced many Americans to work from home. Zoom stated that daily

12 meeting participants increased from 10 million to 200 million between December 2019 and March

13 2020.1

14          3.     While people utilize Zoom’s software on their phones, laptops, or desktop

15 computers, Zoom has been putting the data of millions of people at risk with poor data security

16 protections.

17          4.     As Zoom’s platform has become more popular, there have been an increasing number

18 of reports that have exposed problems with the platform which permit hackers to access users’ web

19 cameras, permit access to users’ recorded videoconferences, permit access into live

20 videoconferences, and even give hackers the ability to completely control users’ computers or

21 devices. Additionally, Zoom routes many of its conferences through servers located in The People’s

22 Republic of China, which subjects them to seizure by the Chinese government.

23          5.     Zoom has also published misleading marketing claims and privacy policies while

24 secretly taking advantage of users by sharing their personal data with third parties and putting their

25 information at risk.

26

27

28   1 Eric S. Yuan, A Message to Our Users, https://blog.zoom.us/wordpress/2020/04/01/a-message-
     to-our-users/
                                                      1
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 3 of 23




 1                                     JURISDICTION AND VENUE

 2           6.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C
 3 §1332(d), because the amount in controversy for the Class exceeds $5,000,000 exclusive of interest

 4 and costs, there are more than 100 putative class members defined below and minimal diversity

 5 exists because a significant portion of putative class members are citizens of a state different from

 6 the citizenship of Defendant.

 7           7.      This Court has general personal jurisdiction over Defendant because its principal
 8 place of business is in San Jose, California. Additionally, Defendant is subject to specific personal

 9 jurisdiction in this State because a substantial portion of the events and conduct giving rise to

10 Plaintiff’s claims occurred in this State.

11           8.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b), (c), and (d) because
12 Defendant transacts business in this District; a substantial portion of the events giving rise to the

13 claims occurred in this District; and because Defendant is headquartered in this District.

14           9.      Intra-district Assignment: A substantial part of the events and omissions giving rise
15 to the violations of law alleged herein occurred in the County of Santa Clara, and as such, this action

16 may be properly assigned to the San Jose division of this Court pursuant to Civil Local Rule 3-2(c).

17                                                 PARTIES
18           A.      Plaintiff
19           10.     Plaintiff Lishomwa Henry (“Plaintiff”) is a natural person and citizen of the State of
20 New York and a resident of Queens County.

21           B.      Defendant
22
             11.     Defendant Zoom Video Communications, Inc., is a Delaware corporation with
23
     principal executive offices located at 55 Almaden Boulevard, San Jose, California 95113.
24
                                     SUBSTANTIVE ALLEGATIONS
25
             12.     Zoom has provided its video communication platform for companies and individuals
26
     in the United States and many other countries throughout the world. While Zoom may provide
27
     software that is very easy to use, the company has been severely irresponsible in maintaining the
28
     security of its users’ data.
                                                        2
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 4 of 23




 1          13.    By clicking “Join,” users are trusting that Zoom will provide the necessary security

 2 to protect their personal information and the content of their Zoom sessions, however Zoom’s rapid

 3 rise in popularity has exposed that, despite its dramatic increase in revenue, it has cut corners to an

 4 extreme degree in securing its platform.

 5 I.       Zoom Has Been Sharing iOS User Data With Facebook’s Developer Kit

 6          14.    On March 26, 2020 it was reported by Motherboard that the Zoom app for iOS was

 7 sending information about its users to Facebook even if the users did not have a Facebook account. 2

 8          15.    The report stated that the Zoom app notifies Facebook when the user opens the app

 9 and provides details on the user’s device such as the model, the time zone and city they are

10 connecting from, which phone carrier they are using, and a unique advertiser ID created by the

11 user’s device, which companies can use to target a user with advertisements.

12          16.    This sharing of user data with Facebook was not disclosed by Zoom’s privacy policy.

13 Zoom claims to protect its users’ privacy, stating on its website “you trust us to connect you to the

14 people that matter. We value that trust more than anything else. We want you to know what data we

15 collect and how we use it to provide our service.” 3

16          17.    Zoom’s Privacy Policy purports to identify and disclose to its users all the

17 information Zoom automatically collects from its users when they interact with Zoom products.

18 Zoom’s Privacy Policy states that it “utilize[s] a combination of industry-standard security

19 technologies, procedures, and organizational measures to help protect your Personal Data from

20 unauthorized access, use, or disclosure.”

21          18.    Zoom’s failure to provide accurate disclosures to its users about sharing their data

22 and failure to implement adequate security protocols violates its users’ privacy and falls well short

23 of Zoom’s promises.

24

25

26
   2 Joseph Cox, Zoom iOS App Sends Data to Facebook Even if You Don’t Have a Facebook
27 Account, https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-
   if-you-dont-have-a-facebook-account
28
   3 http://zoom.us/privacy-and-legal
                                                  3
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 5 of 23




 1 II.      Zoom’s Misleading Statements About End-to-End Encryption

 2          19.    Encryption is the method by which information is converted into secret code that

 3 hides the information’s content and meaning. This process converts the original representation of

 4 the information, known as plaintext, into an alternative form known as ciphertext. Only authorized

 5 parties can convert ciphertext back to plaintext and access the original information, generally

 6 through the use of a secure passcode.

 7          20.    End-to-end encryption is intended to prevent data from being accessed by anyone

 8 other than by the true sender and recipient. This means that the data is encrypted while being

 9 transmitted to the recipient and the platform provider does not have a means to decrypt it.

10          21.    Zoom marketed itself as offering end-to-end encryption. But on March 31, 2020, The

11 Intercept reported that Zoom appeared to employ a simpler form of security in which the data is

12 encrypted when it is being accessed from the meeting endpoints, however the data passes through

13 Zoom’s central servers where it is decrypted before being re-encrypted and transmitted to the

14 recipient.4

15          22.    On April 1, 2020 Zoom published a blog post stating, “we want to start by

16 apologizing for the confusion we have caused by incorrectly suggesting that Zoom meetings were

17 capable of using end-to-end encryption,” explaining that there are instances when Zoom will decrypt

18 the communications of its users in certain circumstances such as when the when their cloud-based

19 recording system is being used. 5 This would permit an attacker to redirect the data stream from a

20 cloud-recording without breaking into the meeting.

21          23.    It was also reported by security research organization Citizen Lab that Zoom uses a

22 single shared key, or password, among all meeting participants and that the password is generated

23

24

25

26
   4 Micah Lee, Yael Grauer, Zoom Meetings Aren’t End-To-End Encrypted, Despite Misleading
27 Marketing, https://theintercept.com/2020/03/31/zoom-meeting-encryption/

28   5Oded Gal, The Facts Around Zoom and Encryption For Meetings/Webinars,
     https://blog.zoom.us/wordpress/2020/04/01/facts-around-zoom-encryption-for-meetings-webinars/
                                                     4
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                          CASE NO. ____________
          Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 6 of 23




 1 using a weak algorithm susceptible to cracking, and that the passwords are generated not by

 2 endpoints, but by company-run servers.6

 3 III.     Chinese Involvement

 4          24.    The Citizen Lab report also stated that they observed the transmission of meetings

 5 and encryption keys through servers in China. The Chinese government has the authority to compel

 6 companies to provide authorities access to their servers. The Citizen Lab report stated that, “Zoom

 7 may be legally obligated to disclose the encryption keys to authorities in China.” 7

 8          25.    Although Zoom is a Silicon Valley-based company, the report noted that Zoom owns

 9 three companies in China through which at least 700 employees are paid to develop Zoom’s

10 software.

11          26.    This issue has been recently addressed by Congress. In November 2019, the United

12 States Senate introduced a bill to curtail the flow of sensitive information about people in the U.S.

13 to China through large tech companies that provide services to Americans. The bill, named The

14 National Security and Personal Data Protection Act, subjects companies with ties to countries of

15 “national security concern,” including China, to a privacy regime that prevents the companies from

16 collecting private data on U.S. users beyond what is required to run their services. This concern

17 stems from Chinese laws that require companies to provide their data to Chinese intelligence

18 services.8

19          27.    Citizen Lab performed a test of a Zoom meeting with two users, one in the United

20 States and one in Canada. They found that the encryption key was sent to one of the participants

21 from a Zoom server located in Beijing. The report stated that, “[a] company primarily catering to

22

23
     Bill Marczak, John Scott-Railton, Move Fast and Roll Your Own Crypto: A Quick Look at the
     6

24 Confidentiality of Zoom Meetings, https://citizenlab.ca/2020/04/move-fast-roll-your-own-crypto-a-
   quick-look-at-the-confidentiality-of-zoom-meetings/
25
   7 Bill Marczak, John Scott-Railton, Move Fast and Roll Your Own Crypto: A Quick Look at the

26 Confidentiality of Zoom Meetings, https://citizenlab.ca/2020/04/move-fast-roll-your-own-crypto-a-
   quick-look-at-the-confidentiality-of-zoom-meetings/
27 8 Emily Birnbaum, GOP senator introduces bill to limit flow of US data to China,

28 https://thehill.com/policy/technology/470860-gop-senator-introduces-bill-to-limit-flow-of-us-data-
   to-china
                                                   5
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 7 of 23




 1 North American clients that sometimes distributes encryption keys through servers in China is

 2 potentially concerning, given that Zoom may be legally obligated to disclose th[o]se keys to

 3 authorities in China.” Id.

 4          28.    The report concluded that, “[a]n app with easily-identifiable limitations in

 5 cryptography, security issues, and offshore servers located in China which handle meeting keys

 6 presents a clear target to reasonably well-resourced nation state attackers, including the People’s

 7 Republic of China.” Id.

 8 IV.      Recorded Meetings Are Not Secured And Easily Accessible on the Web

 9          29.    It was reported by the Washington Post on April 3, 2020, that videos recorded

10 through Zoom’s software were saved onto a separate online storage space without a password. 9

11          30.    Thousands of personal Zoom videos had been left viewable and unprotected,

12 demonstrating the privacy risks to millions of Americans.

13          31.    Zoom uses a standard naming convention for every video recording, therefore a

14 simple online search reveals their recorded videos, available for anyone to access.

15          32.    Videos viewed by The Washington Post included one-on-one therapy sessions, a

16 training video for healthcare workers that included names and phone numbers, business meetings

17 that included private company financial statements, and elementary school classes.

18          33.    Zoom said in a statement that it “provides a safe and secure way for hosts to store

19 recordings” and provides guides for how users can enhance their call security. “Should hosts later

20 choose to upload their meeting recordings anywhere else, we urge them to use extreme caution and

21 be transparent with meeting participants, giving careful consideration to whether the meeting

22 contains sensitive information and to participants’ reasonable expectations,” the statement said. Five

23

24

25

26

27  Drew Harwell, Thousands of Zoom video calls left exposed on open Web,
     9

28 https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-
   exposed-open-web/
                                                 6
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
          Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 8 of 23




 1 people identified in the videos The Washington Post viewed said they had no idea how the footage

 2 made its way online.10

 3          34.    Zoom videos are not recorded by default but call hosts can choose to record them

 4 and save to Zoom servers. It appears that calls are being recorded without the consent of chat

 5 participants.

 6          35.    Patrick Jackson, the technology chief of the privacy-software company Disconnect

 7 and a former researcher for the National Security Agency, who alerted The Post to the exposed data,

 8 said that he found the videos by using a free online search engine that scans through open cloud

 9 storage space online. One search for recordings using Zoom’s default naming convention revealed

10 more than 15,000 results.

11 V.       Windows Security Risk

12          36.    On March 31, 2020 Bleeping Computer published findings that Zoom lets attackers

13 steal Microsoft Windows credentials.

14          37.    When users share a hyperlink through the Zoom chat function, and when users click

15 the link, Windows, by default, will send the user’s login name and their password hash, which can

16 be easily cracked using free tools like Hashcat to dehash and reveal the user’s password.11 A remote

17 hacker could then gain complete access the users Windows computer.

18          38.    Additionally, links sent over Zoom chat were able to launch programs on the

19 recipient’s computer without requesting permission from the user.

20 VI.      Zoom Took Advantage of Users’ Computers to Install its App

21          39.    Evidence that Zoom has not taken cybersecurity seriously began to surface in mid-

22 2019 when it was discovered that the mac operating system (“macOS”) was vulnerable to having

23 the video camera accessed by visiting a web page that loaded a malicious link.

24

25
      Drew Harwell, Thousands of Zoom video calls left exposed on open Web,
     10

26 https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-
   exposed-open-web/
27 11 Lawrence Abrams, Zoom Lets Attackers Steal Windows Credentials, Run Programs via UNC

28 Links, https://www.bleepingcomputer.com/news/security/zoom-lets-attackers-steal-windows-
   credentials-run-programs-via-unc-links/
                                                7
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
         Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 9 of 23




 1           40.       In mid-2019, a security researcher named Jonathan Leitschuh posted a report about

 2 security flaws with Zoom. The report noted that:

 3                     •   The Zoom client app installed a Web server on the user’s computer without
                           disclosing it to the user.
 4
                       •   The Web server bypassed a security improvement in Safari designed to require
 5
                           users to click “Allow” each time a URL with an application-based link was
 6                         loaded. Instead of prompting, the redirection was captured by Zoom’s Web
                           server, which launched the Zoom app without notifying the user.
 7
                       •   Zoom’s Web server lacked basic security features, so an attacker can easily direct
 8                         a user to a URL or load a URL within a Web page and trigger the Web server to
                           join a Zoom meeting without any prompt. That allows an attacker to hear the
 9
                           user’s audio and see the video through the user’s video camera.
10
                       •   If you removed the Zoom client app, Zoom’s Web server remained in place and
11                         continued to run. If you subsequently clicked a link to join a Zoom meeting, the
                           Web server would quietly and automatically reinstall and launch the Zoom client.
12
             41.       Leitschuh made his findings public on July 8, 2019.12 After this disclosure Zoom
13
     removed the Web server from the install process and Apple added the Web server to its “malicious
14
     software” list.
15
             42.       On March 30, 2020, Daring Fireball’s John Gruber published an article stating that
16
     Zoom’s macOS installer bypasses the normal process in a standard installer noting that the
17
     installation happened in what is called the “preflight” process which permits the app to install
18
     without requiring user prompts to proceed. Gruber stated that this was “clearly not an oversight or
19
     honest mistake” and that “[i]t’s a complete disregard for doing things properly and honestly on
20
     Zoom’s part. There’s no way to check what files will be installed, or where in the computer they
21
     will be installed, before their installer has gone ahead and installed them.” 13 This was designed by
22
     Zoom to avoid disclosure and bypass user intent.
23

24

25

26
   12 Jonathan Leitschuh, Zoom Zero Day: 4+ Million Webcams & maybe an RCE? Just get them to
27 visit your website!, https://medium.com/bugbountywriteup/zoom-zero-day-4-million-webcams-
   maybe-an-rce-just-get-them-to-visit-your-website-ac75c83f4ef5
28
   13 John Gruber, Regarding Zoom, https://daringfireball.net/2020/03/regarding_zoom
                                                    8
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              CASE NO. ____________
          Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 10 of 23




 1 VII.      One of Zoom’s Software Bugs Gave Hackers Full Control Over Computers

 2           43.    Former NSA hacker and security researcher Patrick Wardle revealed two security

 3 flaws that have been discovered and still did not have a fix, known as “zero-day exploits.” These

 4 bugs are targeted by hackers because there is no way to defend an exploitation of the vulnerability.

 5           44.    If a hacker has access to control a computer, physically or remotely, they can add

 6 malicious code to the Zoom installer giving them full access to the entire computer. They can also

 7 inject code into the Zoom installation and get it to request that users provide the app access to the

 8 computer’s camera and microphone, thereby providing the attacker with access to those features of

 9 the computer.14

10 VIII. Zoom’s Software has Design Flaws That Allow Hackers Access to Private
           Videoconferences
11
           45.     One major design flaw by Zoom was having meeting IDs that were nine to eleven-
12
   digits in length. However, a nine to eleven-digit number is too small relative to the number of
13
   meetings being held. Security researchers at Check Point Research probed this weakness by writing
14
   a script that generated random numbers in the range Zoom employs and tested it on the Zoom
15
   platform. They found that 4% of the randomly generated numbers matched live meeting IDs. Check
16
   Point made its findings public on January 28, 2020.15 This weakness is how a hacker can easily gain
17
   access to a private videoconference, known as “Zoombombing.” Zoombombing is when an
18
   unauthorized person or stranger joins a Zoom meeting/chat session and causes disorder by saying
19
   offensive things and even photobombing your meeting by sharing pornographic and hate images.16
20
           46.     Zoom did not control the amount of times a user could request a Zoom meeting URL,
21
   a well-known technology function in the software industry, so the researchers were able to send
22
   thousands of URLs to Zoom’s server and quickly determine which were actual life meetings.
23

24

25   14Patrick Wardle, The 'S' in Zoom, Stands for Security: Uncovering (local) security flaws in Zoom's
     latest macOS client, https://objective-see.com/blog/blog_0x56.html
26
   15 Alexander Chailytko, Zoom-Zoom: We Are Watching You,
27 https://research.checkpoint.com/2020/zoom-zoom-we-are-watching-you/

28   16 Kellep Charles, What is Zoombombing and how to defend against it,
     https://securityboulevard.com/2020/04/what-is-zoombombing-and-how-to-defend-against-it/
                                                     9
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 11 of 23




 1 IX.      Zoom Shared LinkedIn Data

 2          47.     On April 2, 2020, the New York Times reported that if a Zoom user had signed up

 3 for LinkedIn Sales Navigator, every Zoom participant’s name and email address in the chat was

 4 matched against LinkedIn’s database and, if they had a LinkedIn profile, they were connected to it.

 5 Any participant who subscribed to the LinkedIn feature could hover over a participant’s name to see

 6 their LinkedIn profile card.

 7          48.     Zoom permanently removed the feature on April 1, 2020 after the New York Times

 8 contacted the company about it.

 9 X.       Zoom’s Did Not Obtain User Consent Before Sharing Their Information

10          49.     Zoom disclosed its users’ information to undisclosed and unauthorized third parties

11 without the users’ consent.

12          50.     The disclosure of a Zoom user’s unique advertiser identifier is invasive because

13 advertisers use this information to track data so they can deliver customized advertising. The

14 identifier is used for tracking and identifying a user, allowing the advertiser to identify when users

15 perform certain actions.

16          51.     Advertisers use this information to learn more about users, including their behaviors,

17 demographics and preferences. This information has significant economic value. Additionally, this

18 information makes people more vulnerable to identity fraud.

19          52.     Zoom’s data-sharing activity was not visible to the user, thus Zoom users had no

20 opportunity to express or withhold consent to Zoom’s misconduct. Since they could not detect this

21 activity, users of Zoom have no reasonable way of knowing whether their information will be

22 safeguarded or disclosed without their consent.

23          53.     Zoom users had no reason to expect that Zoom would transmit their information to

24 undisclosed third parties without their consent to be used to track and target them.

25 XI.      Zoom’s Absolute Disregard For Standard Security Practices Put Zoom Users’
            Information at Risk and Ultimately Led to a Data Breach of Users’ Credentials
26
            54.     Zoom’s disregard for the security of its users’ information put users at risk of identity
27
     theft and other dangers.
28
                                                       10
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
          Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 12 of 23




 1           55.   By cutting corners and by neglecting to spend the time, money, resources and effort

 2 to secure its platform, Zoom greatly increased the risk that its users would suffer harm.

 3           56.   In fact, Zoom users did suffer harm, as explained in a Forbes article published on

 4 April 13, 2020 titled, “500,000 Hacked Zoom Accounts Given Away For Free On The Dark Web.” 17

 5           57.   Cybersecurity researchers were able to contact some of the compromised account

 6 holders and they were told that the usernames and passwords found on the dark web were in fact

 7 correct. Id.

 8           58.   The various shortcomings in their programming that was described above were

 9 simply cost cutting measures to enable Zoom to maximize its bottom line at the expense of users’

10 privacy and security.

11           59.   Zoom is a for profit corporation that has been valued at over $30 billion dollars. With

12 vast resources at its disposal, Zoom’s failure to protect the welfare of its users which comprise

13 private individuals and many United States government agencies is inexcusable.

14           60.   A Forbes report revealed that U.S. agencies handling the coronavirus response had

15 spent a collective $1.3 million on Zoom technology in just a few days at the end of March. Not only

16 had the Centers for Disease Control and Prevention (CDC) and the Federal Emergency Management

17 Agency (FEMA) spent hundreds of thousands on Zoom for COVID-19-related webinars and calls,

18 but other government agencies had also purchased the technology. That included the State

19 Department and one organization that was the alleged victim of a major Chinese hack, the Office of

20 Personnel Management, in a breach that saw the private data of 21 million Americans leak. The

21 U.K. government is also a well-known user of the tool, hosting critical cabinet meetings over

22 Zoom.18

23

24    Lee Matthews, 500,000 Hacked Zoom Accounts Given Away For Free On The Dark Web,
     17
   https://www.forbes.com/sites/leemathews/2020/04/13/500000-hacked-zoom-accounts-given-
25
   away-for-free-on-the-dark-web/#603da42c58c5
26 18 Thomas Brewster, Why Zoom Really Needs Better Privacy: $1.4 Million Orders Show The US
   Government’s COVID-19 Response Is Now Relying On It,
27 https://www.forbes.com/sites/thomasbrewster/2020/04/02/why-zoom-really-needs-better-privacy-

28 13-million-orders-show-the-us-governments-covid-19-response-is-now-relying-on-
   it/#5f30164977e8
                                                 11
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 13 of 23




 1           61.     Zoom’s failure to take adequate measures to secure its users data is inexcusable and

 2 creates liability as described in the claims below.

 3                                   CLASS ACTION ALLEGATIONS

 4           62.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23

 5 individually and on behalf of the following Class:

 6           All individuals who used the Zoom platform in the United States during the time
             period of four years prior to the filing of the complaint through the present.19
 7
             63.     Excluded from each Class are: (1) any Judge or Magistrate presiding over this action
 8
     and any members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,
 9
     predecessors, and any entity in which Defendant or its parent has a controlling interest and their
10
     current or former employees, officers, and directors; (3) persons who properly execute and file a
11
     timely request for exclusion from the Class; (4) persons whose claims in this matter have been
12
     finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendant’s
13
     counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
14
             64.     Ascertainability: Membership of the Class is defined based on objective criteria,
15
     and individual members will be identifiable from Defendant’s records, including the Zoom
16
     accounts.
17
             65.     Numerosity: The exact number of members of the Class is unknown and unavailable
18
     to Plaintiff at this time, but individual joinder in this case is impracticable. The Class likely consists
19
     of thousands of individuals, if not millions of individuals, and the members can be identified through
20
     Defendant’s records.
21
             66.     Predominant Common Questions: The Class’ claims present common questions
22
     of law and fact, and those questions predominate over any questions that may affect individual Class
23
     members. Common questions for the Class include, but are not limited to, the following:
24
                     a.      Whether Defendant violated Plaintiff’s and Class members’ privacy rights;
25
                     b.      Whether Defendant acted negligently;
26

27
   19 Plaintiff has defined the Class based on currently available information and hereby reserves the
28 right to amend the definition of the Class, including, without limitation, the Class Period.
                                                         12
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 14 of 23




 1                  c.     Whether Defendant’s acts and practices complained of herein amount to

 2 egregious breaches of social norms;

 3                  d.     Whether Plaintiff and the Class members were harmed;

 4                  e.     Whether Defendant and Plaintiff formed implied contracts;

 5                  f.     Whether Defendant breached implied contracts with Plaintiff and the Class

 6 members;

 7                  g.     Whether Defendant’s conduct was unfair;

 8                  h.     Whether Defendant’s conduct was fraudulent;

 9                  i.     Whether Defendant omitted or misrepresented material facts regarding the

10 information of Plaintiff and Class members it shared with third parties, including Facebook;

11                  j.     Whether Plaintiff and the Class members are entitled to equitable relief,

12 including but not limited to, injunctive relief, restitution, and disgorgement; and,

13                  k.     Whether Plaintiff and the Class members are entitled to actual, statutory,

14 punitive or other forms of damages, and other monetary relief.

15          67.     Typicality: Plaintiff’s claims are typical of the claims of the other members of the

16 proposed Class. Defendant’s conduct that gave rise to the claims of Plaintiff and the members of

17 the Class is the same for all members of the Class.

18          68.     Adequate Representation: Plaintiff has and will continue to fairly and adequately

19 represent and protect the interests of the Class. Plaintiff has retained counsel competent and

20 experienced in complex litigation and class actions, including privacy violations. Plaintiff has no

21 interest that is antagonistic to those of the Class, and Defendant has no defenses unique to Plaintiff.

22 Plaintiff and his counsel are committed to vigorously prosecuting this action on behalf of the

23 members of the Class, and they have the resources to do so. Neither Plaintiff nor his counsel have

24 any interest adverse to those of the other members of the Class.

25          69.     Substantial Benefits: This class action is appropriate for certification because class

26 proceedings are superior to other available methods for the fair and efficient adjudication of this

27 controversy and joinder of all members of the Class is impracticable. This proposed class action

28 presents fewer management difficulties than individual litigation, and provides the benefits of single
                                                      13
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
       Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 15 of 23




 1 adjudication, economies of scale, and comprehensive supervision by a single court. Class treatment

 2 will create economies of time, effort, and expense and promote uniform decision-making.

 3          70.    Plaintiff reserves the right to revise the foregoing class allegations and definitions

 4 based on facts learned and legal developments following additional investigation, discovery, or

 5 otherwise.

 6                     CALIFORNIA LAW APPLIES TO THE ENTIRE CLASS

 7          71.    California’s substantive laws apply to every member of the Class, regardless of

 8 where in the United States the Class member resides. The State of California has sufficient contacts

 9 to Defendant’s relevant conduct for California law to be uniformly applied to the claims of the Class.

10 The application of California law to all relevant Class members comports with the Due Process

11 Clause given the significant aggregation of contacts between Defendant’s conduct and California.

12          72.    Zoom is headquartered and does substantial business in California.

13          73.    A significant percentage of the Class members are located in California and a

14 substantial portion of Zoom’s unlawful conduct was conducted in California.

15          74.    The conduct that forms the basis for each Class member’s claims against Zoom

16 emanated from Zoom’s headquarters in San Jose, California, including Zoom’s misrepresentations

17 and omissions regarding data privacy. Zoom instructs users with questions about privacy to contact

18 Zoom at an address in San Jose.

19          75.    California has a greater interest than any other state in applying its law to the claims

20 at issue in this case. California has a strong interest in preventing its resident corporations from

21 engaging in unfair and deceptive conduct and in ensuring that harm inflicted on resident consumers

22 is redressed. California’s interest in preventing unlawful corporate behavior occurring in California

23 substantially outweighs any interest of any other state in denying recovery to its residents injured

24 by an out of state defendant or in applying its laws to conduct occurring outside its borders.

25          76.    The application of California laws to the Class is also appropriate under California’s

26 choice of law rules because California has significant contacts to the claims of Plaintiff and the

27 proposed Class, and California has a greater interest in applying its laws here than any other

28 interested state.
                                                      14
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
       Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 16 of 23




 1                                        CLAIMS FOR RELIEF

 2                                    FIRST CLAIM FOR RELIEF
                                                Negligence
 3                                 (On Behalf of Plaintiff and the Class)
 4          77.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint with
 5 the same force and effect as if fully restated herein.

 6          78.    Defendant provided services to Plaintiff and the Class Members, including the ability
 7 to participate in videoconferences that Zoom marketed and represented as secured. Plaintiff’s and

 8 the Class members’ use of Zoom was predicated on the understanding that Zoom would take

 9 appropriate measures to protect their information. Zoom had a special relationship with Plaintiff and

10 the Class members as a result of being entrusted with their content and information, which created

11 a duty of care between Zoom and the Class.

12          79.    Defendant owed a duty to Plaintiff and the Class to exercise reasonable care in
13 implementing and maintaining reliable security systems and practices to ensure the safety of

14 Plaintiff and the Class members’ information by securing their information using reasonable and

15 accepted methods, and by not disclosing, this information to third parties, like Facebook, without

16 informed consent.

17          80.    Defendant breached its duties by, failing to implement and maintain reasonable
18 security protections for users and by disclosing personal user information to third parties, like

19 Facebook, without the consent of its users.

20          81.    But for Defendant’s actions and breaches of its duties, Plaintiff’s and Class members’
21 information would be secure. Third parties, like Facebook, would not have gained access to users’

22 information and users’ Zoom credentials would not have wound up on the dark web for hackers to

23 exploit.

24          82.    It was foreseeable that Defendant’s conduct as alleged herein would harm Plaintiff
25 and the Class. Plaintiff knew or should have known that its inability to adequately protect user

26

27

28
                                                      15
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 17 of 23




 1 information, and sharing information with third parties, like Facebook, would cause harm to Plaintiff

 2 and the Class.

 3          83.     Defendant’s breach as alleged herein directly and proximately resulted in Plaintiff’s

 4 and the Class’ injuries.

 5          84.     As a result of Defendant’s breach, Plaintiff and the Class have been damaged in the

 6 amount to be determined at trial.

 7                                   SECOND CLAIM FOR RELIEF
                                       Breach of Implied Contract
 8                                 (On Behalf of Plaintiff and the Class)
 9          85.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint with
10 the same force and effect as if fully restated herein.

11          86.     Defendant offered its videoconferencing capabilities to Plaintiff and the Class
12 Members. In exchange, Defendant received benefits in the form of monetary payments and access

13 to Plaintiff’s valuable personal information.

14          87.     Defendant has acknowledged these benefits and accepted or retained them.
15          88.     Implicit in the exchange of the products and services for the benefits provided by
16 Plaintiff and the Class members is an agreement that Defendant would safeguard their personal

17 information.

18          89.     Without such implied contracts, Plaintiff and the Class members would not have
19 conferred benefits on Defendant, but rather would have chosen an alternative videoconference

20 platform that did not fail to protect their information, or intentionally share their information with

21 undisclosed and unauthorized parties.

22          90.     Plaintiff and Class members fully performed their obligations under their implied
23 contracts with Defendant, but Defendant did not perform its obligations.

24          91.     Defendant breached its implied contracts with Plaintiff and the Class Members when
25 it failed to protect their information, and when it disclosed their information to unauthorized third

26 parties like Facebook. These circumstances are such that it would be inequitable for Defendant to

27 retain the benefits received.

28
                                                      16
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 18 of 23




 1          92.     As a direct and proximate result of defendant’s breach of its implied contracts with

 2 Plaintiff and the Class members, Plaintiff and the Class members have suffered and will continue to

 3 suffer injury.

 4          93.     Had Plaintiff and the Class members known the truth about Zoom’s failure to protect

 5 their information, and Zoom’s undisclosed sharing of their information with third parties, they

 6 would not have entrusted their information to Zoom and would not have been willing to use, or pay

 7 for, Zoom’s videoconferencing services.

 8          94.     Plaintiff and Class members did not receive the benefit of their bargain with Zoom

 9 because they paid for a value of services, either through information or a combination of their

10 information and money, they did not receive the privacy protections that Zoom should have

11 provided.

12                                   THIRD CLAIM FOR RELIEF
                            Violation of the California Consumer Privacy Act
13                                   Cal. Civ. Code § 1798.100 et seq.
                                  (On Behalf of Plaintiff and the Class)
14

15          95.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint with

16 the same force and effect as if fully restated herein.

17          96.     California’s Consumer Privacy Act (“CCPA”) protects consumers’ personal

18 information from collection and use by businesses without consumers’ notice and consent.

19          97.     Defendant violated the CCPA by using customers’ information without providing

20 the required notice under the CCPA. See Cal. Civ Code § 1798.100(b). Defendant did not notify

21 Plaintiff and the Class members that it was disclosing their information to unauthorized parties.

22          98.     Defendant also violated the CCPA by failing to provide notice to its customers of

23 their right to opt-out of the disclosure of their information to unauthorized third parties. See Cal.

24 Civ. Code § 1798.120(b). Defendant did not give Plaintiff and the Class members the opportunity

25 to opt out before it provided their information to unauthorized parties.

26          99.     Defendant further violated the CCPA by failing to adequately protect Plaintiff’s and

27 Class members’ information from data breach, and to prevent Plaintiff’s and Class members’

28 unencrypted and unredacted personal information from unauthorized disclosure. This failure was a
                                                      17
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
        Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 19 of 23




 1 result of Defendant’s violation of its duty to implement and maintain reasonable security procedures

 2 and practices appropriate to the nature of the information of Plaintiff and Class members. See Cal.

 3 Civ. Code 1798.150(a).

 4          100.    As a direct and proximate result of the Defendant’s acts, Plaintiff’s and Class

 5 members’ personal information was subjected to a data breach, and subject to unauthorized

 6 disclosure through the Zoom app where personal information was regularly collected and sent to

 7 third parties without authorization.

 8          101.    As a direct and proximate result of Defendant’s acts, Plaintiff and the Class members

 9 were injured and lost money or property, including but not limited to the leak of their personal

10 information in the data breach, along with information and/or the price received by Defendant for

11 the services, the loss of the Class members’ legally protected interest in the confidentiality and

12 privacy of their personal information, nominal damages and additional losses.

13          102.    Defendant knew or should have known that Zoom’s security practices were

14 inadequate to safeguard the Class members’ personal information and that the risk of unauthorized

15 disclosure was highly likely. Defendant failed to implement and maintain reasonable security

16 procedures and practices appropriate to the nature of the information.

17          103.    Plaintiff seeks injunctive relief in the form of an order enjoining Defendant from

18 continuing to violate the CCPA, as well as statutory and actual damages on behalf of himself and

19 the class.

20          104.    Plaintiff has also provided written notice to Defendant identifying the specific

21 provisions of the CCPA it has violated. If Defendant fails to respond to Plaintiff’s notice letter or

22 agree to adequately cure the violations described herein (and to certify that no further violations will

23 occur), Plaintiff will also seek statutory damages on behalf of himself and the class.

24                                  FOURTH CLAIM FOR RELIEF
                        Violation of California Unfair Competition Law (“UCL”)
25                                     Bus. & Prof. Code § 17200
                                  (On Behalf of Plaintiff and the Class)
26

27          105.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint with

28 the same force and effect as if fully restated herein.
                                                       18
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
       Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 20 of 23




 1          106.    California’s UCL prohibits any “unlawful, unfair, or fraudulent business act or

 2 practice and unfair, deceptive, untrue or misleading advertising.” See Cal. Bus. & Prof. Code §

 3 17200.

 4          107.    Defendant engaged in unlawful activity prohibited by the UCL. The actions of

 5 Defendant as alleged herein constitute unlawful and unfair business practices within the meaning of

 6 the UCL.

 7          108.    Defendant’s acts, as described herein, are “fraudulent” because they are likely to

 8 deceive the general public.

 9          109.    Defendant’s business practices, as alleged herein, violate the “unfair” prong of the

10 UCL because they offend established public policy and are immoral, unethical and unscrupulous or

11 substantially injurious to consumers.

12          110.    The reasons, justifications, or motives that Defendant may offer for the acts and

13 omissions described herein are outweighed by the gravity of harm to the victims. The injuries

14 suffered by Plaintiff and the Class members are substantial and are not outweighed by any

15 countervailing benefits to consumers or competition.

16          111.    Defendant’s business practices described herein also violate the UCL because

17 Defendant: falsely represented that its goods or services are of a particular standard when they are

18 of another; advertised its goods or services with the intent not to sell them as advertised; falsely

19 represented the subject of a transaction that was supplied, and made material omissions regarding

20 its safeguarding of user information.

21          112.    Had users, including Plaintiff, known the truth about Zoom’s information sharing

22 practices they would not have entrusted their information to Zoom and would not have been willing

23 to use, pay for, or pay as much for, Zoom’s products. As such, Plaintiff and class members did not

24 receive the benefit of their bargain with Zoom because they paid for a value of services, either

25 through information or a combination of information and money and did not receive the protections

26 they expected.

27          113.    As a result of Defendant’s unfair business practices, Plaintiff and the Class members

28 suffered injury.
                                                      19
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
       Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 21 of 23




 1                                    FIFTH CLAIM FOR RELIEF
                                           Unjust Enrichment
 2                                  (On Behalf of Plaintiff and the Class)
 3           114.   Plaintiff re-alleges and incorporate the preceding allegations of this Complaint with
 4 the same force and effect as if fully restated herein.

 5           115.   Defendant has profited and benefited from the use of its videoconferencing services
 6 by Plaintiff and the Class in exchange for monetary benefits and access to user information.

 7           116.   Defendant has voluntarily accepted and retained these benefits and profits with full
 8 knowledge and awareness that, as a result of the misconduct and omissions described herein,

 9 Plaintiff and the Class members did not receive products of the quality, nature, fitness or value

10 represented by Defendant and that reasonable consumers expected.

11           117.   Defendant has been unjustly enriched by its withholding and retention of these
12 benefits at the grave expense of plaintiff and the Class Members.

13           118.   Equity and justice prohibit Defendant from retaining these profits and benefits.
14           119.   Plaintiff and the Class members suffered injury as a direct and proximate result of
15 Defendant’s unjust enrichment and seek an order directing Defendant to disgorge these benefits and

16 pay restitution to Plaintiff and the Class members.

17                                        PRAYER FOR RELIEF
18           WHEREFORE, Plaintiff on behalf of himself and the proposed Class respectfully requests
19 that the Court enter an order:

20           A.     Certifying the Class and appointing Plaintiff as Class Representative;
21           B.     Finding that Defendant’s conduct was unlawful as alleged herein;
22           C.     Awarding such injunctive and other equitable relief as the Court deems just and
23 proper;

24           D.     Awarding Plaintiff and the Class members statutory, actual, compensatory,
25 consequential, punitive, and nominal damages;

26           E.     Awarding Plaintiff and the Class members pre-judgment and post-judgment interest;
27           F.     Awarding Plaintiff and the Class members reasonable attorneys’ fees, costs, and
28 expenses; and
                                                      20
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. ____________
       Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 22 of 23




 1         G.      Granting such other relief as the Court deems just and proper.

 2                                    DEMAND FOR JURY TRIAL

 3         Plaintiff demands a trial by jury for all issues so triable.

 4

 5
     Dated: April 17, 2020
 6                                                 SCHUBERT JONCKHEER & KOLBE LLP
 7

 8                                                          /s/Willem F. Jonckheer
                                                               Willem F. Jonckheer
 9
                                                   ROBERT C. SCHUBERT S.B.N. 62684
10                                                 NOAH M. SCHUBERT S.B.N. 278696
                                                   KATHRYN Y. MCCAULEY S.B.N. 265803
11
                                                   SCHUBERT JONCKHEER & KOLBE LLP
12                                                 Three Embarcadero Center, Suite 1650
                                                   San Francisco, California 94111
13                                                 Telephone: (415) 788-4220
                                                   Facsimile: (415) 788-0161
14                                                 rschubert@sjk.law
15                                                 wjonckheer@sjk.law
                                                   nschubert@sjk.law
16                                                 kmccauley@sjk.law

17                                                 LOWEY DANNENBERG, P.C.
                                                   CHRISTIAN LEVIS (pro hac vice forthcoming)
18                                                 HENRY KUSJANOVIC (pro hac vice forthcoming)
19                                                 AMANDA FIORILLA (pro hac vice forthcoming)
                                                   LOWEY DANNENBERG, P.C.
20                                                 44 South Broadway, Suite 1100
                                                   White Plains, NY 10601
21                                                 Telephone: (914) 997-0500
                                                   Facsimile: (914) 997-0035
22                                                 clevis@lowey.com
23                                                 hkusjanovic@lowey.com
                                                   afiorilla@lowey.com
24
                                                   LOWEY DANNENBERG, P.C.
25                                                 Anthony M. Christina (pro hac vice forthcoming)
                                                   One Tower Bridge
26
                                                   100 Front Street, Suite 520
27                                                 West Conshohocken, PA 19428
                                                   Tel.: (215) 399-4770
28                                                 Fax: (914) 997-0035
                                                       21
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            CASE NO. ____________
     Case 5:20-cv-02691-LHK Document 1 Filed 04/17/20 Page 23 of 23




 1                                     achristina@lowey.com

 2                                     Attorneys for Plaintiff
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           22
                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                   CASE NO. ____________
